Citation Nr: 0420731	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-15 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left shoulder injury.

2.  Entitlement to service connection for arthritis of the 
right shoulder.

3.  Entitlement to service connection for a bilateral knee 
disorder.  

4.  Entitlement to service connection for loss of teeth, to 
include the question of entitlement to outpatient dental 
treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in November 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, denying the claim to reopen 
the issue of entitlement to service connection for residuals 
of a left shoulder injury, as well as claims of entitlement 
to service connection for arthritis of the right shoulder, 
bilateral knee disorders, and loss of teeth.  In its 
supplemental statement of the case of October 2003, the RO 
continued and confirmed the denials entered in November 2002, 
with the only change being that it was found that, although 
new and material evidence had been presented to reopen the 
claim for service connection for residuals of a left shoulder 
injury, the record as a whole did not afford a basis to allow 
the benefit sought.  

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the RO, in January 2004.  A 
transcript of that proceeding is on file.  

The issue with respect to the veteran's entitlement to 
service connection for loss of teeth has been restyled to 
include the issue of entitlement to outpatient dental 
treatment.  See Mays v. Brown, 5 Vet.App. 302 (1993) (a claim 
for service connection for a dental disorder also raises a 
claim for entitlement to outpatient dental treatment).

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.


REMAND

At his Board hearing in January 2004, the veteran testified 
that he was last seen for treatment as a VA outpatient on 
September 18, 2003, but the records relating to such 
treatment are not within his claims folder.  In addition, the 
veteran indicated at the hearing that he was receiving 
disability benefits from the Social Security Administration, 
and that he was in receipt of private medical assistance from 
a Dr. Michelin or Michlo.  Records pertaining to the 
foregoing have not been requested or obtained by VA.  It is 
also evident that he was afforded a VA medical examination in 
October 2002, but the report of that examination is 
incomplete, given that only the first page of such report is 
of record.  On the basis of the foregoing, further 
evidentiary development is deemed to be in order.

From a procedural standpoint, it is apparent that to date 
there has been no adjudication of the inherent claim for 
entitlement to outpatient dental treatment.  Additional 
actions in this regard are therefore needed.  

Finally, in light of the analysis set forth in Padgett v. 
Principi, No. 02-2259 (U.S. Vet. App. July 9, 2004), the RO 
must consider the testimony presented before the Board at the 
travel board hearing.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran what information and evidence 
are still needed to substantiate his 
claim to reopen the issue of entitlement 
to service connection for residuals of a 
left shoulder injury, and his original 
claims of entitlement to service 
connection arthritis of the right 
shoulder, right and left knee disorders, 
and loss of teeth, as well as entitlement 
to outpatient dental treatment.  The 
veteran must also be notified of what 
portion of that evidence VA will secure, 
and what portion he himself must submit.  
The RO should advise the veteran to 
submit all pertinent evidence not already 
on file that is held in his possession.  
If requested, VA will assist him in 
obtaining records of treatment from 
private medical professionals, or other 
evidence, provided that he provides 
sufficient identifying information and 
written authorization.  

2.  The RO should contact the veteran in 
writing and request that he furnish the 
names and addresses of those VA and non-
VA medical professionals who have 
evaluated and/or treated him for claimed 
shoulder, knee and teeth disorders since 
his discharge from military service in 
December 1967.  Included among those 
listed should be Dr. Michelin or Michlo, 
to whom the veteran referred at his Board 
hearing at the RO in January 2004.  

Upon receipt of such information, the RO 
should contact the individuals or 
facilities in question for the purpose of 
obtaining those medical records not 
already on file which were compiled by 
those individuals or institutions 
referenced by the veteran.  Regardless of 
whether the veteran responds to the 
aforementioned request for information as 
to his medical providers, the RO must 
obtain any and all records not already on 
file with respect to his receipt of VA 
medical treatment since August 2002 at 
the VA Medical Center in Phoenix, 
Arizona, or any affiliated clinic.  
Special efforts should be made to obtain 
a copy of any findings recorded at the 
time of a VA outpatient visit of 
September 18, 2003, as referenced by the 
veteran at his recent hearing.  Once 
obtained, such records must be made a 
part of the veteran's claims folder.

3.  The RO must also obtain a complete 
copy of the VA medical examination 
performed at the Phoenix VA Medical 
Center on October 1, 2002, including 
pages reflecting the actual or electronic 
signature of the examiner, the recorded 
diagnoses, and all diagnostic studies 
conducted in connection with such 
examination.  Once obtained, such report 
must be made a part of the veteran's 
claims folder.   

4.  The RO must obtain from the Social 
Security Administration any and all 
medical records utilized by that agency 
in connection with its award of 
disability benefits to the veteran.  Any 
records obtained must be made a part of 
the veteran's claims folder. 
5.  Lastly, after considering all of the 
evidence of record including the 
veteran's January 2004 hearing testimony, 
the RO must readjudicate the question of 
whether new and material evidence has 
been presented to reopen a previously 
denied claim of entitlement to service 
connection for residuals of a left 
shoulder injury, and, if so, whether 
service connection for such disorder is 
in order.  In addition, the RO must 
readjudicate the original claims for 
service connection for arthritis of the 
right shoulder, a bilateral knee 
disorder, and loss of teeth, to include 
the question of entitlement to outpatient 
dental treatment.  Such adjudications 
must be based on all the evidence of 
record and all governing legal authority, 
including the VCAA, its implementing 
regulations, and the opinions of those 
Federal courts interpreting such body of 
law.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  The 
purpose of this remand is to preserve the veteran's due 
process rights and to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




